Case 2:20-cv-01292-RJC Document 1-2 Filed 08/31/20 Page 1 of 34

IN THE COURT OF COMMON PLEAS OF BUTLER COUNTY, PENNSYLVANIA
CIVIL ACTION

James F. Chvala
Case No. xo- lOSG@a—

Plaintiff,

Vv.
Harmony Fire District a/k/a Harmony Fire

District Station 22
Defendant.

Type of Document: Complaint in Civil Action

If this is a Complaint, designate whether the case Is subject to Compulsory Arbitration (jurisdictional
amount $35,000) or not.
amount in controversy does not exceed $35,000

X___ amount in controversy exceeds $35,000
issues in case are not subject to Compulsory Arbitration

Does this complaint involve consumer credit card collection Y x N
Y_X ON

Does this complaint involve residential! mortgage foreclosure proceedings

Filed on behalf of_James F.Chvala___ (Plaintiff / Defendant)
Todd M. Pappasergi, Esq
Counsel of record for this party {Name of attorney primarily responsible)

Supreme Court I.D. No. 209389

The Lynch Law Grp. (Firm Name, if any)

501 Smith Dr. Ste. 3 (Address) Cranberry Twp., PA 16066

724-776-8000 (Phone)

724-776-8001 (Fax Number)

tpappasergi {E-Mail Address) — S oS

CACC eT S = AS

4 os oe =

cS ' MAS

ns co Oe S

o - Re soles

Ss 0 me

rs) p= ago

a sig ry oO <

“ co (ae wn

ra)

)Ujoe
Jcr ste Sate
Case 2:20-cv-01292-RJC Document 1-2 Filed 08/31/20 Page 2 of 34

IN THE COURT OF COMMON PLEAS OF BUTLER COUNTY, PENNSYLVANIA

JAMES F. CHVALA
Plaintiff,
Vv.

HARMONY FIRE DISTRICT a/k/a
HARMONY FIRE DISTRICT STATION
22,

Defendants.

TO: Defendants

You are hereby notified to file a written
response to the enclosed Complaint
within twenty (20) days from service
hereof, or a judgment may be entered
against you.

af

Todd M. Pappasergi, Esquire

CIVIL DIVISION

Docket No.:
Code No.:

PLAINTIFF’S COMPLAINT IN CIVIL
ACTION

Filed on Behalf of:

JAMES F. CHVALA

Counsel of Record for this Party:

Todd M. Pappasergi, Esquire
Pa.I.D. No. 209389
tpappasergi@lynchlaw-group.com
Kathleen D. Snyder, Esquire
Pa.I.D. No. 324169
ksnyder@lynchlaw-group.com

THE LYNCH LAW GROUP, LLC
Cranberry Professional Park

501 Smith Drive, Suite 3
Cranberry Twp., PA 16066

TEL: (724) 776-8000

FAX: (724) 776-8001
Case 2:20-cv-01292-RJC Document 1-2 Filed 08/31/20 Page 3 of 34

IN THE COURT OF COMMON PLEAS OF BUTLER COUNTY, PENNSYLVANIA
JAMES F. CHVALA CIVIL DIVISION
Plaintiff, Docket No.:
V.

HARMONY FIRE DISTRICT a/k/a
HARMONY FIRE DISTRICT STATION
22,

Defendants.

NOTICE TO DEFEND

You have been sued in court. If you wish to defend against the claims set forth in the following
pages, you must take action within TWENTY (20) days after this complaint and notice are served,
by entering a written appearance personally or by attorney and filing in writing with the court your
defenses or objections to the claims set forth against you. You are warned that if you fail to do so,
the case may proceed without you and a judgment may be entered against you by the court without
further notice for any money claimed in the complaint or for any other claim or relief requested by
the plaintiff. You may lose money or property or other rights important to you.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO NOT
HAVE A LAWYER OR CANNOT AFFORD ONE, GO TO OR TELEPHONE THE
OFFICE SET FORTH BELOW. THIS OFFICE CAN PROVIDE YOU WITH
INFORMATION ABOUT HIRING A LAWYER.

IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE ABLE TO
PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT MAY OFFER LEGAL
SERVICES TO ELIGIBLE PERSONS AT A REDUCED FEE OR NO FEE.

LAWYER REFERRAL SERVICE Butler County Prothonotary
Butler County Bar Association 300 South Main Street
240 South Main Street Butler, PA 16004

Butler, PA 16001 (724) 284-5214
Case 2:20-cv-01292-RJC Document 1-2 Filed 08/31/20 Page 4 of 34

IN THE COURT OF COMMON PLEAS OF BUTLER COUNTY, PENNSYLVANIA

JAMES F. CHVALA CIVIL DIVISION

Plaintiff, Docket No.:

Vv.

HARMONY FIRE DISTRICT a/k/a
HARMONY FIRE DISTRICT STATION
22,

Defendants.

PLAINTIFF’S COMPLAINT IN CIVIL ACTION

AND NOW, comes Plaintiff James F. Chvala by and through his attorneys, The Lynch
Law Group, LLC, Todd M. Pappasergi, Esquire, and Kathleen D, Snyder, Esquire, and files the
following Plaintiff's Complaint in Civil Action, and in support thereof avers as follows:

The Parties

i. Plaintiff James F. Chvala (“Mr. Chvala” or “Plaintiff’) is an adult individual
residing at 930 Perry Highway, Harmony, Pennsylvania 16037.

2. Defendant is the Harmony Fire District, a/k/a Harmony Fire District Station 22
(“Fire District”), a Pennsylvania not-for-profit corporation, with a business address of 543 Main
Street, Harmony, Pennsylvania 16037.

3. During all relevant times, the Fire District provided primary fire protection and
rescue services on behalf of and for the Boroughs of Harmony and Zelienople, and the Townships
of Jackson and Lancaster in Butler County, Pennsylvania (hereinafter, the “Municipalities”).

4. As such, the Fire District is a governmental agency and state actor as the same is

provided for under federal and Pennsylvania law.
Case 2:20-cv-01292-RJC Document 1-2 Filed 08/31/20 Page 5 of 34

5, From November, 2016 until August 5, 2019, Mr. Chvala was engaged as a
volunteer firefighter with the Fire District.
Jurisdiction and Venue
6. This court has jurisdiction of the within matter pursuant to 42 Pa.C.S, § 931 (a).
a Venue is proper in this Court and county in accordance with Pa.R.C.P. 1006(b).
Factual Background

8. This litigation arises from the termination and expulsion of Plaintiff from the Fire
District based on the Disciplinary Board hearing and membership vote that occurred on or about
August 5, 2019.

9, Prior to the above-mentioned meeting, Mr. Chvala’s training, knowledge, and skills
were sought after and recruited by the Fire District when they were informed that Mr. Chvala
would be moving back to the Butler County area.

10. | Mr. Chvala joined the Fire District around Thanksgiving 2016 and maintained his
membership and active participation in the Fire District, providing invaluable experience, public
service, and a wealth of knowledge related to fire safety and protection practices.

11. Mr. Chvala obtained a master’s degree in Management with a concentration in
Organizational Leadership from Thomas Edison State University, He continued his fire education,
receiving degrees in Fire Science Technology and Fire & Safety Management. Additionally, the
National Fire Academy and U.S. Department of Homeland Security have both certified Mr. Chvala
as an Executive Fire Officer.

12. During his thirty (30) years of service, Mr. Chvala spent approximately fourteen

(14) years as a senior fire protection analyst and has been a public safety instructor for the
 

Case 2:20-cv-01292-RJC Document 1-2 Filed 08/31/20 Page 6 of 34

Pennsylvania State Fire Academy (“Fire Academy”) and Butler County Community College
(“BCCC”) for approximately twenty-five (25) years.

13. Mr, Chvala’s extensive firefighting and fire safety experience rendered him an
invaluable asset to the Fire District in addition to the entire community.

14. All of that changed on August 5, 2019, when a disciplinary hearing was held
without Mr. Chvala being invited or able to present any evidence, at the conclusion of which a
majority of the membership of the Fire District voted to terminate Mr. Chvala’s membership in
the Fire District. Had Mr. Chvala been permitted to respond and present evidence, said evidence
would have denied and contradicted the falsified and defamatory allegations of misconduct, as
well as detailed two controlled fire burns that were sanctioned and illegally performed by the Fire
District.

A. The Untrue. Falsified. and Defamatory Allegations of Misconduct against Mr.
Chvala

15. On July 29, 2019, the Executive Committee of the Fire District sent Mr. Chvala a
letter, in which it stated:

a. That Mr. Chvala had allegedly placed the Fire District into disrepute on a
number of occasions;

b. That a disciplinary hearing was going to be held on August 5, 2019,
whereby the Fire District membership would have access to Mr. Chvala’s
personnel file, be made aware of these alleged instances of disrepute, and
thereafter have a secret ballot vote on whether to expel Mr. Chvala from the
membership; and

That Mr. Chvala he would be informed of the results of the disciplinary
hearing at a later date.

A true and correct copy of the July 29, 2019 letter is attached hereto as “Exhibit A.”
16. As related in the July 29 letter, as published to the Fire District Membership at the

August 5, 2019 disciplinary hearing, the Executive Committee and Fire District accused Mr.
5

 
Case 2:20-cv-01292-RJC Document 1-2 Filed 08/31/20 Page 7 of 34

Chvala of “negative interactions [that} portrayed the [Fire District] in a negative manner” at four
eating establishments in 2018 and 2019; two improper “vehicle incidents”; and two instances of
improper conduct, including alleged criminal conduct.

(i) The Alleged Restaurant “Incidents”

17. As related in the July 29 letter and published to the Fire District membership at the

August 5 disciplinary hearing, the Fire District accused Mr. Chvala of acting improperly at:
a. A Subway restaurant in 2018;
b. Goodfellos’ restaurant on September 18, 2018;
c. Vocelli’s Pizza on February 13, 2019; and
d, Hartman’s Watering Hole Restaurant in May, 2018.

18. The July 29 letter did not detail the alleged improper and negative interactions.

19, Upon information and belief, the Fire District failed to investigate these alleged
complaints when they were received and failed to inform Mr. Chvala of the same or ask Mr. Chvala
about his version of the alleged interactions that occurred.

20. Mr. Chvala strongly denies that any such interactions occurred or that he was a
customer that frequented all of the alleged establishments.

21. Indeed, in all of these alleged “incidents,” the Fire District was unable to provide
the name of the person that reported the interaction, verify that the alleged conduct actually
occurred, determine whether Mr. Chvala was, in fact, the person present, or prove that the alleged
interaction adversely affected the morale, efficiency, and public confidence in the Fire District.

22. Mr. Chvala does not recall any “incident” that may have occurred in any Subway

restaurant in 2018, and specifically denies the same.
Case 2:20-cv-01292-RJC Document 1-2 Filed 08/31/20 Page 8 of 34

23. Mr. Chvala recalls only one “incident” at Subway, which occurred in January or
February of 2017. At that point and time, Mr. Chvala purchased a sandwich, which was incorrectly
made. He requested a refund as a result of the error; however, Mr. Chvala would not contextualize
the dealings as a “negative interaction.”

24. At the time of the alleged Subway interaction, Mr. Chvala was not in his fireman’s
uniform, no one appeared to be upset or angry, there were no profanities or loud voices, and
overall, he recalls that the interaction was amicably resolved.

25. | Mr. Chvala never returned to Subway or a similar location following the 2017
incident. Instead, and upon information and belief, the alleged incident in 2018 was falsified and
never actually occurred.

26. The July 29 letter indicates two additional incidents where Mr. Chvala allegedly
created a negative opinion of himself and the Fire District - Goodfello’s Pizza and Vocelli’s Pizza.

27. Upon information and belief, the complaints from these two businesses were
manufactured to specifically disparage Mr. Chvala’s character and target him. Mr. Chvala cannot
recall being a customer of either establishment.

28. Further, Mr. Chvala has no recollection of visiting Hartman’s Waterhole Restaurant
at any time during May of 2018 as it was alleged, nor does he recall any interaction or exchange

that occurred there, that had a semblance of negativity attached to it.
Case 2:20-cv-01292-RJC Document 1-2 Filed 08/31/20 Page 9 of 34

(ii) False Allegations of Misuse of Fire District Property

29. Also, in the July 29 letter and as published to the Fire District membership at the
August 5 disciplinary hearing, the Fire District falsely accused Mr. Chvala of malfeasance or
misuse of Fire District property, without evidence to support the same.

30. First, the letter referenced a “braking incident” that occurred on June 2, 2018, while
en route to a response call.

31. Mr. Chvala did not respond to any response call with the Fire District on June 2,
2018. As such, it appears that this allegation was manufactured with the intent to portray Mr.
Chvala in poor light.

32. Another incident, which included no date, involved damage to the rear portion of a
fire engine that a mechanic had accidentally backed into the Fire District's wall while returning it
following the mechanic's servicing of the engine.

33. The Fire District stated that Mr. Chvala and the mechanic denied culpability for the
damage to the engine, which implied that Mr. Chvala was dishonest about his role and liability for
the damage. In contrast, Mr. Chvala discovered the damage and denied any involvement in causing
the same.

34. This allegation was included in the letter and reported to the Fire District
membership dough it was patently false and refuted by the admission from the mechanic that he
had mistakenly backed the fire engine into the wall.

(iii) | Alleged Criminal and Dishonest Conduct by Mr. Chvala

35. The Fire District further maligned and injured Mr. Chvala by accusing him of

making false statements with regard to the Fire District while in his role as an instructor at BCCC,

which the Fire District alleged reflected negatively on the membership.
Case 2:20-cv-01292-RJC Document 1-2 Filed 08/31/20 Page 10 of 34

36. As set forth more fully hereinabove, Mr. Chvala has been a safety instructor for
over twenty-five (25) years and would not make false or disparaging statements that may harm his
credibility, his students’ learning, or disparage the Fire District.

37. Further, both the BCCC and Fire Academy adhere to strict codes of conduct and
accreditation, which Mr. Chvala observes while teaching.

38. Additionally, as an instructor for the BCCC and Fire Academy, Mr. Chvala is not
_ permitted to represent any other organization, vendor, or entity. As such, Mr. Chvala never made
any remarks related to or about the Fire District as they would have been against the code of
conduct and educational policy.

39. Upon information and belief, the Fire District failed to provide any information
related to when Mr, Chvala allegedly made such statements, who attended the class and heard the
statements, or the date when the said statements were made.

40. Finally, Mr. Chvala was charged with certain crimes in or around January 2019.
Said charges were dismissed and expunged when Mr. Chvala snes into an accelerated
rehabilitation program, which he successfully completed.

41. Despite this successful completion, the Fire District suspended Mr. Chavla from
duty, from which he never returned.

42. Upon information and belief, the Fire District failed to show at the Disciplinary
Board hearing that Mr. Chvala’s conduct was unbecoming or impacted the morale and perception
of the Fire District in a negative manner. Yet, Mr. Chvala was not permitted to return to duty.

43. No one questioned Mr. Chvala about the incident, and the simple act of being
arrested is not a sufficient basis for discipline. Further, Plaintiff's record of the incident was set to

be expunged at the time of the Disciplinary Board hearing.

9
Case 2:20-cv-01292-RJC Document 1-2 Filed 08/31/20 Page 11 of 34

B. The Fire District’s Illegal Fire Burns

44. Upon information and belief, Plaintiff was terminated and expelled from the Fire
District because it was believed that he reported two controlled fire burns (individually “Fire Burn”
or collectively “Fire Burns”) that were sanctioned and illegally performed by the Fire District.

45. Upon information and belief, the first incident occurred in July 2017, when the Fire
District was to conduct a controlled burn using a home in Jackson Township. The fire burn
exercise was to provide hands-on training for members responding to a house fire.

46. Immediately prior to the training, and at the Fire District’s request, Mr. Chvala met
with a Pennsylvania Department of Environmental Protection Agency (“PaDEP”) inspector, who
informed Mr. Chvala that the permits necessary to conduct the fire burn were incomplete.

47. Importantly, Mr. Chvala was not in charge of the July 2017 controlled burn but was
only asked to meet with the PaDEP inspector because no Fire District personnel who were part of
the training exercise did.

48. | The PaDEP inspector informed Mr. Chvala that the controlled burn did not have
the appropriate permitting.

49. Mr. Chvala reported this back to the Fire District, and, as such, that training class
was cancelled.

50. Upon information and belief, the Fire District alleged they cancelled the class, but
the house and an adjacent barn were set on fire and burned by Fire District Officers and members.

51. Upon information and belief, the second incident occurred in the spring of 2018,
when the Fire District conducted a training exercises using a controlled fire burn to provide hands-

on training for members responding to a vehicle fire.

10
Case 2:20-cv-01292-RJC Document 1-2 Filed 08/31/20 Page 12 of 34

52, Upon information and belief, the 2018 fire burn above-mentioned involved the
burning of motor vehicles that was discarded and located in a Harmony junkyard. Upon
information and belief, no permits were obtained for this fire burn.

53. Upon information and belief, the Fire District chose to or was provided older model
vehicles to burn. Upon information and belief, the older model vehicles contained mercury
thermometers, the burning of which is against regulations of the PaDEP.

54. Not having anyone else’s information at the Fire District, the PaDEP inspector
contacted Mr. Chvala, whose information the inspector had retained since 2017. During that
conversation, the PaDEP inspector advised Mr. Chvala that he saw the Facebook post of the fire
burn.

55. Mr. Chvala informed the PaDEP inspector that he did not participate in the events
as he was out of town on both occasions.

56. Upon information and belief, the illegal fire burns, which are typically controlled,
were in contravention of and unpermitted due to the ignorance of Fire District procedures.

57. Upon information and belief, all fire burns for training exercises were authorized
by the Fire District through obtaining the proper permits.

58. Upon information and belief, the Fire District did not request or obtain a permit,
nor were permits issued prior to burning the house and barn or the junkyard vehicles.

59. As such, the fire burns were illegally conducted.

60. The training exercises were both clear violations of PaDEP regulations and the
Clean Air Act.

61. As a result of the incidents, the Fire District received a written warning for the fire

burn in 2018 and was restricted from performing any other fire burns.

11
Case 2:20-cv-01292-RJC Document 1-2 Filed 08/31/20 Page 13 of 34

62. Upon information and belief, Fire District members believed that Mr. Chvala
reported the illegal fire burn in 2018, which he did not.

C; The Fire District’s Disciplinary Policy and Prevailing Legal Requirements

63. Fire District Policy No. 04.02.01 — Discipline (the "Policy") outlines a clear process
for handling disciplinary actions.

64. Section 4.0 of the Policy provides that “Disciplinary action will be progressive,
starting with corrective, on-the-spot, action.” However, “[d]Jependent on the seriousness of the
offense, discipline may supersede specific steps in the process, only as [deemed] necessary by the
disciplinary committee.”

65. The Policy designates offenses into two categories, which merit disciplinary action
consistent with the severity of the infraction — Category A offenses and Category B offenses.

66. Category A offenses include carrying or possessing unlawful drugs on District
property, theft, falsification of applications and records, convictions for felonies and drug-related
crime, fighting with other members, and deliberately damaging District property.

67. Category B offenses include unauthorized use of District equipment, carrying
unauthorized passengers in District vehicles, using profane or abusive language to other members,
failure to follow instructions or orders, failure to submit timely reports, and failure to comply with
a practice or policy of the District.

68. The alleged incidents, which were vaguely provided to Plaintiff in the Fire
District’s letter and published to the Fire District’s membership on August 5, fall short of the
conduct enumerated in either Category A or Category B.

69. Prior to receipt of the Fire District’s letter, Mr. Chvala had not been given prior

notice of the allegations or been made aware that such incidents were reported.

12
Case 2:20-cv-01292-RJC Document 1-2 Filed 08/31/20 Page 14 of 34

70. Moreover, the Policy expressly permits Fire District members the right to access

and duplicate written documentation for all disciplinary action taken against them, which is to

include:
a. definition of the category of offense,
b. a narrative of the incident,
c, identification of the person [or entity] making the allegation, and,
d. a copy of all proceeding related to the disciplinary action,

71. The Policy provides that a member has the right to have a representative, not from
management, present at all disciplinary review proceedings, should they choose.

72. Further, a member has the right to appeal any disciplinary action handed down by
Management or the Disciplinary Review Board.

73. Similar to these policies, prevailing law in both the Commonwealth and the United
States mandates that persons employed by, acting for, or otherwise directly engaged by
governmental agencies and state actors be provided sufficient due process in order to protect any
and all property and liberty rights said persons have in disciplinary functions.

74. Specifically; disciplinary actions by volunteer fire companies, even when said fire
companies are independent of any municipality, are considered state action and action by a
governmental agency.

75. Accordingly, the Fire District’s policies both as written and as applied to Mr.
Chvala were required to provide the minimum due process necessary, as required under the Fifth
and Fourteenth Amendments to the United States Constitution, to protect the property and liberty

interests that he possessed in being a member of the Fire District’s membership.

13
 

Case 2:20-cv-01292-RJC Document 1-2 Filed 08/31/20 Page 15 of 34

D. The August 5, 2019 Business Meeting and Disciplinary “Hearing”

76.  Asnoted above, the Fire District notified Mr. Chvala via the July 29 letter “during
the August 5" business meeting at 730 pm (sic] the organization will be voting via secret ballet
[sic] on your future involvement with the organization. Prior to the vote, the membership will
have the opportunity to ask any questions in regards your history [sic] or performance as a member
of the organization. At this point your personnel record is allowed to be disclosed to the
membership so that they can make an educated decision.” July 29 letter, at p.1

77. The July 29 letter then listed a portion of the Fire District's by laws relating to
suspensions and expulsions, but without noting other relevant provisions, such as Mr. Chvala’s
right to be present at the meeting, present a defense or evidence, or have a representative at the
meeting.

78. The letter did not even invite Mr. Chvala to the meeting.

79. The letter concluded that the “executive board will follow up in the future [sic] in
regard to your status within the organization.” July 29 letter, at p.2.

80. Upon information and belief, the Fire District caused to be published to the Fire
District’s membership the false, manufactured, scandalous, and defamatory allegations, as has
been already averred herein.

81. These statements, as reported to the Fire District’s membership during the August
5 meeting, were injurious and continued to malign the character of Mr. Chvala with no evidence
to support the statements.

82. Upon information and belief, the Fire District failed to present all of the information
it had at the disciplinary hearing on August 5, such as the true nature of the mechanic incident and

the illegal controlled burns,

14
Case 2:20-cv-01292-RJC Document 1-2 Filed 08/31/20 Page 16 of 34

83. Instead, approximately seven (7) months later, the Fire District manufactured false
and misleading allegations against Mr. Chvala in order to terminate and expel him from the Fire
Districts membership, said allegations being relayed and published to the Fire District’s
membership during the August 5, 2019 disciplinary hearing.

84. Upon information and belief, the Fire District did not provide certain information
to its members, allowing the members of the Fire District to draw their own conclusions in order
to persuade the vote in favor of terminating Mr. Chvala's membership.

85. | Upon information and belief, the Fire District misused its disciplinary process to
facilitate the expulsion and termination of Mr. Chvala without evidence of wrongdoing to
accomplish the Fire District's objective of ridding the department of an alleged whistleblower.

86. Upon information and belief, the Fire District failed to follow its own policy and
process for disciplinary action, which denied Mr. Chvala due process against the Fire District and
those who accused him of conduct unbecoming a member.

87. Upon information and belief, the Fire District failed to follow its own policy and
process to effect the termination and expulsion of Mr. Chvala as a member of Fire District without
affording him the right to appear or have a representative appear on his behalf to rebut the
accusations against him or appeal the Disciplinary Board’s decision. _

88. Upon information and belief, the Executive Board, Disciplinary Review Board, and
numerous members of the Fire District willfully published, reviewed, discussed, and shared the
alleged allegations during the August 5 meeting with the membership that were forced upon
Plaintiff's character without knowledge or concern as to the truth or falsity of those allegations

and without obtaining Mr. Chvala’s account or response to the same.

15
Case 2:20-cv-01292-RJC Document 1-2 Filed 08/31/20 Page 17 of 34

89. The Policy provides that a member has the right to have a representative, not from
management, present at all disciplinary review proceedings, should they choose.

90, However, the Fire District denied Mr. Chvala (or a representative) an opportunity
to be present at the hearing or respond to the allegations against him

91. Further, a member has the right to appeal any disciplinary action handed down by
Management or the Disciplinary Review Board. Yet, Mr. Chvala was not given an opportunity to
appeal the decision to terminate and expel him from the department, which he learned about in a
follow-up letter on or about August 8, 2019.

92. _ Upon information and belief, the Fire District failed to provide due process to Mr.
Chvala in regard to the claims against him prior to and during his disciplinary hearing, which led
to the misuse of process and unfair and dishonest expulsion and termination of Plaintiff from the
Fire District.

93. Upon information and belief, Mr. Chvala was expelled and terminated for alleged
incidents that he was involved in, including allegations of misconduct while in the course and
scope of his duties as a member of the Fire District.

COUNT 1 - DEFAMATION

94, Plaintiff hereby incorporates the above-pleaded paragraphs by reference as if the
same were more fully set forth herein.

95, | Mr. Chvalais a respected and involved member of the community with a record of
exemplary work, knowledge, and community service.

96. Upon information and belief, on August 5, 2019, the Fire District published

statements related to Mr. Chvala that its members knew were false or acted with reckless disregard

16
Case 2:20-cv-01292-RJC Document 1-2 Filed 08/31/20 Page 18 of 34

as to the truth or falsity of the allegations, which maligned his reputation, mislead others, which
caused him to lose standing in the department, and attacked his credibility and character.

97. Fora plaintiff to prevail on a claim for defamation', he must prove:

a. The defendant published a statement to one other than the person defamed,
b. The statement was false;

c. The statement was understood to be about or concerning the plaintiff,

d. The statement was defamatory;

e The statement was made with no regard to its accuracy or in reckless

disregard for the truth; and,
i The plaintiff suffered special harm from the statement’s publication.

98. A statement is defamatory if it tends to injure the person in the person’s business
or profession.”

99. _ Punitive damages are recoverable if the publisher acted “maliciously,” that is, with
knowledge of falsity or reckless disregard for the truth.

100. Atthe August 5, 2019 business meeting, the Fire District outlined the above-stated
and referenced “incidents,” knowing that said incidents were false, libelous, and defamatory, and
published and discussed the same with the Fire District membership.

101. Upon information and belief, the Fire District failed to investigate these alleged

complaints when they were received and failed to inform Mr. Chvala of the same or ask Mr. Chvala

 

' See Tucker v. Phila. Daily News, 848 A.2d 113 (Pa. 2004); Kelley v. Pittman, 150 A.3d 59, 67
(Pa. Super. 2016).

2 See Joseph v. Scranton Times, L.P., 959 A.2d 322, 334 (Pa. Super. 2008).
17
Case 2:20-cv-01292-RJC Document 1-2 Filed 08/31/20 Page 19 of 34

about his version of the alleged interactions that occurred in or around 2018, and therefore either

failed to ascertain to truth or falsity of the alleged incidents.

102. In publishing the four restaurant incidents, the two property misuse incidents, and

the two incidents alleging conduct unbecoming a firefighter, the Fire District:

a.

Published false statements about Mr. Chvala to persons other than Mr.
Chvala;

Knew or should have known that the statements were false;
Made clear that all of the alleged statements were about Mr. Chvala;

Made the false statements knowing that the same would be injurious to Mr.
Chvala’s character, reputation, and credibility in the community,

Made the false statements without any regard for the statements’ accuracy
or whether they were even true; and

Ensured that Mr. Chvala would be terminated from the Fire District’s
membership, thereby causing him special harm to his reputation and his
profession as a professional public safety expert, instructor, and professor.

103. In addition to the failure of the Fire District to ascertain the truth or falsity of the

statements, and in acting in reckless disregard for the same, the allegations contained in the Fire

District’s letter and presented during the Disciplinary Board hearing were pretenses for a personal

animus against Mr. Chvala and his involvement with the Fire District.

104, Upon information and belief, the Fire District unfairly and dishonestly investigated

alleged allegations, which led to the expulsion and termination of Plaintiff from the Fire District.

105. Due to the defamatory actions of the Fire District, Mr. Chvala’s public image and

reputation in the community was maligned, his reputation in the community was lessened, and his

professional credibility has been greatly diminished.

18
Case 2:20-cv-01292-RJC Document 1-2 Filed 08/31/20 Page 20 of 34

WHEREFORE, Plaintiff James F. Chvala respectfully requests this Honorable Court grant
judgment in his favor, and against Defendant Harmony Fire District, and further award the
following relief:

a. Immediately reinstate Plaintiff as an active member of the Harmony Fire
District and/or order that a full disciplinary hearing occur with Plaintiff
afforded all rights of due process, including the right to be heard, render a

defense, and present evidence;

b. Compensatory damages in an amount greater than the limits for judicial
arbitration;

c. Punitive damages;
d. Costs;
e, Attorney’s fees; and

f. Any other relief deemed necessary and proper by this Honorable Court.

COUNT I — WRONGFUL TERMINATION / ABUSE OF PROCESS

 

106. Plaintiff hereby incorporates the above-pleaded paragraphs by reference as if the
same were more fully set forth herein.

107. Upon information and belief, the Fire District failed to follow its own policy and
process for disciplinary action and used the process to affect the termination and expulsion of Mr.
Chvala as a member of the Fire District without affording him the right to appear or have a
representative appear on his behalf.

108. To establish a claim for abuse of process’, it must be shown that the defendant:

a. used a legal process against the plaintiff;

 

3 Shiner v. Moriarty, 706 A.2d 1228, 1236 (Pa. Super. 1998).
19
Case 2:20-cv-01292-RJC Document 1-2 Filed 08/31/20 Page 21 of 34

b. primarily to accomplish a purpose for which the process was not designated;
and,
@ harm has been caused to the plaintiff.

109. The gravamen of the misconduct for which liability is stated is imposed not in the
wrongful procurement of the legal process or the wrongful initiation of criminal or civil
proceedings; [rather], it is the misuse of process, no matter how properly obtained.*

110. Fire District Policy No. 04.02.01 — Discipline (the “Policy”) outlines a clear process
for handling disciplinary actions as more fully set forth above.

111. Prior to receipt of the Fire District’s letter in July 2019 or the hearing on August 5,
2019, Mr. Chvala had not been given prior notice of the allegations or been made aware that such
incidents were reported.

112. Upon information and belief, the Fire District did not provide certain information
to its members, allowing the members of the Fire District to draw their own conclusions in order
to persuade the vote in favor of terminating Mr. Chvala's membership.

113. Upon information and belief, the Fire District misused its disciplinary process to
facilitate the expulsion and termination of Mr. Chvala without evidence of wrongdoing to
accomplish the Fire District's objective of ridding the department of an alleged whistleblower.

114. Upon information and belief, the Fire District failed to follow its own policy and
process for disciplinary action, which denied Mr. Chvala due process against the Fire District and
those who accused him of conduct unbecoming a member.

115. Upon information and belief, the Fire District failed to follow its own policy and

process to effect the termination and expulsion of Mr. Chvala as a member of Fire District without

 

‘Id.

20
Case 2:20-cv-01292-RJC Document 1-2 Filed 08/31/20 Page 22 of 34

affording him the right to appear or have a representative appear on his behalf to rebut the
accusations against him or appeal the Disciplinary Board’s decision.
116. Moreover, the Policy expressly permits Fire District members the right to access

and duplicate written documentation for all disciplinary action taken against them, which is to

include:
a, definition of the category of offense,
b. a narrative of the incident,
c. identification of the person or entity making the allegation, and,
d. a copy of all proceeding related to the disciplinary action,

117. Further, a member has the right to appeal any disciplinary action handed down by
Management or the Disciplinary Review Board. Yet, Mr. Chvala was not given an opportunity to
appeal the decision to terminate and expel him from the department, which he learned of in a
follow-up letter on or about August 8, 2019.

118. Upon information and belief, the Fire District used its Disciplinary Policy to
circumvent the rights of Mr. Chvala in regard to the allegations made against him to terminate and
expel him from the department.

119. Similar to these policies, prevailing law in both the Commonwealth and the United
States mandates that persons employed by, acting for, or otherwise directly engaged by
governmental agencies and state actors be provided sufficient due process in order to protect any
and all property and liberty rights said persons have in disciplinary functions.

120. Specifically, disciplinary actions by volunteer fire companies, even when said fire
companies are independent of any municipality, are considered state action and action by a

governmental agency.

21
Case 2:20-cv-01292-RJC Document 1-2 Filed 08/31/20 Page 23 of 34

121. Accordingly, the Fire District’s policies both as written and as applied to Mr.
Chvala were required to provide minimum due process necessary as required under the Fifth and
Fourteenth Amendments to the United States Constitution to protect the property and liberty
interests that he possessed in being a member of the Fire District’s membership, as the same is

provided for in Cleveland Board of Education v. Loudermill, 470 U.S. 532 (1985), Janusaitis v.

 

Middlebury Volunteer Fire Department, 607 F.2d 17 (2d Cir. 1979), and their progeny.

122. Specifically, and as outlined at length herein, the Fire District failed to provide Mr.
Chvala with even the most minimum of safeguards in regard to the August 5, 2019
meeting/hearing, to wit: he had no opportunity to respond, he was not afforded an opportunity to
attend the meeting/hearing, nor was he given any appellate rights.

WHEREFORE, Plaintiff James F. Chvala respectfully requests this Honorable Court grant
judgment in his favor, and against Defendant Harmony Fire District, and further award the
following relief:

a. Immediately reinstate Plaintiff as an active member of the Harmony Fire
District and/or order that a full disciplinary hearing occur with Plaintiff

afforded all rights of due process, including the right to be heard, render a
defense, and present evidence,

b. Compensatory damages in an amount greater than the limits for judicial
arbitration;

Cc. Punitive damages;

d. Costs;

e. Attorney’s fees; and

ia Any other relief deemed necessary and proper by this Honorable Court.

22
Case 2:20-cv-01292-RJC Document 1-2 Filed 08/31/20 Page 24 of 34

COUNT III - WRONGFUL TERMINATION / RETALIATION

123. Plaintiff hereby incorporates the above-pleaded paragraphs by reference as if the
same were more fully set forth herein.

124. Upon information and belief, Plaintiff was terminated and expelled from the Fire
District because it was believed that he reported two controlled fire burns (individually “Fire Burn”
or collectively “Fire Burns”) that were sanctioned and illegally performed by the Fire District.

125. Fora plaintiff to recover under a wrongful termination claim based on retaliation,

the plaintiff must show:

a. That plaintiff engaged in a legally protected activity;
b. That he was subjected to a negative or adverse job action; and,
e: There is a “causal connection” between the legally protected activity and

the adverse employment action.

126. As noted above, in regard to the July 2017 Fire Burn, Mr. Chvala met with a
representative of PaDEP at the request of the Fire District.

127. Upon the conclusion of that meeting, PaDEP determined that the Fire District did
not have proper permitting of the Fire Burn.

128. Moreover, in regard to the 2018 Fire Burn at the Harmony Junkyard, Mr. Chvala
was not present at the Fire Burn; rather, he was contacted by the same PaDEP representative
unsolicited, as the PaDEP representative was seeking information about the July, 2018 burn.

129. Except, Mr. Chvala did not have information to give to the PaDEP representative.

130. Nevertheless, the Harmony Fire District was sanctioned by PaDEP for their
unpermitted, unlicensed Fire Burns.

131. Upon information and belief, Fire District members believed that Mr. Chvala

reported the illegal fire bum in 2018, which boosted the decision to terminate Mr. Chvala’s
23
Case 2:20-cv-01292-RJC Document 1-2 Filed 08/31/20 Page 25 of 34

membership approximately twelve (12) months following the fire burn and contact from the
PaDEP. However, Mr. Chvala never spoke to, reported on, or contacted anyone about the illegal
fire burn.

132. Upon information and belief, the Fire District made certain allegations against Mr.
Chvala, which were a pretext to provide valid reasons to terminate and expel Plaintiff for
abstaining and allegedly reporting the Fire District for its arrangement, execution, and conduct
during the illegal fire burn to the PaDEP.

133. Upon information and belief, the allegations asserted by the Fire District were
pretenses for a personal animus against Mr. Chvala and his involvement with the Fire District.

134. The accusations made against him and the wrongful termination and expulsion of
his membership have irreparably damaged his personal and professional credibility, caused him to
be viewed in a false light, created doubt in the community as to his character, and discredited his
name and reputation, which he spent thirty (30) years building in public safety.

WHEREFORE, Plaintiff James F. Chvala respectfully requests this Honorable Court grant
judgment in his favor, and against Defendant Harmony Fire District, and further award the
following relief:

a. Immediately reinstate Plaintiff as an active member of the Harmony Fire
District and/or order that a full disciplinary hearing occur with Plaintiff
afforded all rights of due process, including the right to be heard, render a

defense, and present evidence,

b. Compensatory damages in an amount greater than the limits for judicial
arbitration;

24
Case 2:20-cv-01292-RJC Document 1-2 Filed 08/31/20 Page 26 of 34

CG Punitive damages;

d. Costs;

€. Attorney’s fees; and

f. Any other relief deemed necessary and proper by this Honorable Court.

COUNT IV —- VIOLATION OF 42 U.S.C. § 1983

135. Plaintiff hereby incorporates the above-pleaded paragraphs by reference as if the
same were more fully set forth herein.

136. The Fire District is a person and state actor as both are defined and understood in
42 U.S.C. § 1983 and related sections of the Civil Rights Act.

137. As the fire department for the Municipalities, the Fire District executed and
provided fire prevention and protection for the community, and was acting under color of law on
August 5, 2019, when the Fire District published false and defamatory statements related to Mr.
Chvala and his position during a business meeting and disciplinary hearing, a hearing that denied
due process to Mr. Chvala during the entire process by which the Fire District terminated and
expelled him as a member on or about August 5, 2019.

138. | Upon information and belief, through this denial of due process, the Fire District,
under color of law, deprived Plaintiff of his liberty when it published false statements regarding
Mr. Chvala’s character to the Fire District’s membership during the disciplinary hearing of August
5, 2019. The statements maligned Mr. Chvala’s reputation in the community, caused Mr. Chvala
to lose his membership in the Fire District, and may restrict him from being an active
member/participant in any other fire department based on his alleged character.

139. To establish a claim under Section 1983, Plaintiff must prove the following

elements by a preponderance of the evidence:

25
Case 2:20-cv-01292-RJC Document 1-2 Filed 08/31/20 Page 27 of 34

a. Plaintiff must show that defendant acted under the color of law.

b. While acting under the color of law, defendant deprived plaintiff of a
constitutional or statutory night.

140. Specifically, disciplinary actions by volunteer fire companies, even when said fire
companies are independent of any municipality, are considered state action and action by a
governmental agency.

141. Accordingly, the Fire District’s policies both as written and as applied to Mr.
Chvala were required to provide minimum due process necessary as required under the Fifth and
Fourteenth Amendments to the United States Constitution to protect the property and liberty
interests that he possessed in being a member of the Fire District’s membership, as the same is

provided for in Cleveland Board of Education v. Loudermill, 470 U.S. 532 (1985), Janusaitis v.

 

Middlebury Volunteer Fire Department, 607 F.2d 17 (2d Cir. 1979), and their progeny.

142. Moreover, the Fire District was required to follow and apply its policies in a manner
that comported with notions of procedural and substantive due process, so as to not violate Mr.
Chvala’s rights provided for in Section 1983 and other relevant provisions of the Civil Rights Act.

143. Specifically, and as outlined at length herein, the Fire District failed to provide Mr.
Chvala with even the most minimum of safeguards in regard to the August 5, 2019
meeting/hearing, to wit: he had no opportunity to respond, he was not afforded an opportunity to
attend the meeting/hearing, nor was he given any appellate rights.

144, Moreover, not only did the Fire District fail to provide Mr. Chvala with the most
basic of rights as asserted above, the Fire District outlined the above-stated and referenced
“incidents,” knowing that said incidents were false, libelous, and defamatory, and published and

discussed the same with the Fire District membership.

26
Case 2:20-cv-01292-RJC Document 1-2 Filed 08/31/20 Page 28 of 34

145. Upon information and belief, the Fire District failed to investigate these alleged
complaints when they were received and failed to inform Mr. Chvala of the same or ask Mr. Chvala
about his version of the alleged interactions that occurred in or around 2018, and therefore either
failed to ascertain to truth or falsity of the alleged incidents.

146. In publishing the four restaurant incidents, the two property misuse incidents, and

the two incidents alleging conduct unbecoming a firefighter, the Fire District:

a. Published false statements about Mr. Chvala to persons other than Mr.
Chvala;

b. Knew or should have known that the statements were false;

c. Made clear that all of the alleged statements were about Mr. Chvala;

d. Made the false statements knowing that the same would be injurious to Mr.

Chvala’s character, reputation, and credibility in the community;

e. Made the false statements without any regard for the statements’ accuracy
or whether they were even true; and

f. Ensured that Mr. Chvala would be terminated from the Fire District’s
membership, thereby causing him special harm to his reputation and his
profession as a professional public safety expert, instructor, and professor.

147. In addition to the failure of the Fire District to ascertain the truth or falsity of the
statements, and in acting in reckless disregard for the same, the allegations contained in the Fire
District’s letter and presented during the Disciplinary Board hearing were pretenses for a personal
animus against Mr. Chvala and his involvement with the Fire District.

148. Upon information and belief, Fire District unfairly and dishonestly investigated
alleged allegations, which led to the expulsion and termination of Plaintiff from the Fire District.

149. Due to the defamatory actions of the Fire District, Mr. Chvala’s public image and

reputation in the community was maligned, his reputation in the community was lessened, and his

professional credibility has been greatly diminished.
27
Case 2:20-cv-01292-RJC Document 1-2 Filed 08/31/20 Page 29 of 34

150, These improper, violative, and illegal actions all occurred by the Fire District as it

was acting under color of state law and/or as a governmental agency.

WHEREFORE, Plaintiff James F. Chvala respectfully requests this Honorable Court grant

judgment in his favor, and against Defendant Harmony Fire District, and further award the

following relief:

a.

Immediately reinstate Plaintiff as an active member of the Harmony Fire
District and/or order that a full disciplinary hearing occur with Plaintiff
afforded all rights of due process, including the right to be heard, render a
defense, and present evidence;

Compensatory damages in an amount greater than the limits for judicial
arbitration;

Punitive damages;
Costs;

Attorney’s fees;

All rights for relief and damages as provided for in 42 U.S.C. § 1988 and
other relevant provisions of the Civil Rights Act; and

Any other relief deemed necessary and proper by this Honorable Court.

28
Case 2:20-cv-01292-RJC Document 1-2 Filed 08/31/20 Page 30 of 34

Dated: August 4, 2020

29

RESPECTFULLY SUBMITTED,

» (nt—-

Todd M. Pappasergi, Esefire
Pa.I.D. No. 209389
Kathleen D. Snyder, Esquire
Pa.I.D. No. 324169

THE LYNCH LAW GROUP, LLC
Cranberry Professional Park

501 Smith Drive, Suite 3
Cranberry Twp., PA 16066

TEL: (724) 776-8000

FAX: (724) 776-8001

tpappasergi@lynchlaw-group.com
ksnyder@lynchlaw-group.com
Case 2:20-cv-01292-RJC Document 1-2 Filed 08/31/20 Page 31 of 34

HARMONY FIRE DISTRICT STATION 22

Proudly Serving Harmony, Jackson, Lancaster, and Zelienople

Pn eee 543 Main Street Harmony, PA 16037 Phone: (724) 452-4046
eau areas E-mail: harmonyfiredistrict@gmail.com Fax: (724) 452-4792

 

 

July 29, 2019
To: James Chvala
Re: Notification

During the August 5th business meeting at 730 pm the organization will be voting via secret
ballet on your future involvement in the organization. Prior to the vote the membership will have
the opportunity to ask any questions in regards your history or performance as a member of the
organization. At this point your personnel record is allowed to be disclosed to the membership so
they can make an educated decision.

Over your time at the Harmony Fire District we have had numerous interactions in regard to your
actions and conduct while in station, on calls, or in the public. At all times you are connected to
the organization as a firefighter whether in uniform or not. Documented in your file are

numerous incidents that you should be aware of.

Local business incidents

Business owners from the below restaurants have reached out to the organization in regard to
your conduct in public at their establishments. All of them have involved a negative interaction
and portrayed the organization in a negative manner in a public setting.

1) Subway-2018

2) Goodfellos-9/18/18

3) Vocellis Pizza-2/13/19

4) Hartman’s Watering Hole Restaurant-5/2018

Vehicle incidents

1) RIT response to Big Knob- Braking Incident-6/2/2018 Verbal remediation &
documentation of interaction place in your file.

2) Fire engine backed through the office wall at the station. J im states he found it this way
when he came to the fire station for a call. The last person that was in the station was a
mechanic returning it from Glick fire apparatus. No definitive answer on how it happened
or who did it. Jim stated it was not him and so did the mechanic.

Conduct

1) While teaching at Butler County Community College Instructor Chvala displayed the
organization in a negative manner. He reported false information about the organization
in a class that HFD members were present. 3/8/18

EXHIBIT
A
Case 2:20-cv-01292-RJC Document 1-2 Filed 08/31/20 Page 32 of 34

HARMONY FIRE DISTRICT STATION 22

 

Proudly Serving Harmony, Jackson, Lancaster, and Zellenople

543 Main Street Harmony, PA 16037 Phone: (724) 452-4046
E-mail: harmonyfiredistrict@gmail.com Fax: (724) 452-4792

 

2) Charged with resisting arrest and failing to stop for a police officer by Lancaster Police.
While the charges were dropped if certain action is taken, the incident stil] happened.
2019 ©

Bylaws

ARTICLE VIII

SUSPENSIONS AND EXPULSIONS

SEC. | Any member who abuses the privileges of membership for whatever purpose, or is
guilty of any gross immorality, shall be suspended or expelled at the option of the District.
SEC. 2 Any member, who shall offend against the Articles of the By-Laws, shall be
reprimanded, suspended or expelled as the members present at a regular meeting may
determine. .

SEC. 3 Should any member be accessory to any imposition, or aid or abet any other member
in practicing a fraud on this District, he/she shall be considered guilty as the perpetrator. -
SEC. 4 Any member so expelled shall in no case be proposed for membership again. Any
member who resigns while under threat of suspension, reprimand, or expulsion shall wait a
minimum of five (5) years before being allowed to reapply.

SEC, 4 The Chief may suspend any active member from duty for reasons the Chief and at
least-two (2) Line Officers deem necessary. The suspension shall only be in effect until the
next regular or stated meeting. At that time the membership shall approve or disapprove the
suspension and/or any further suspension, expulsion, or disciplinary action. The suspension
shall not affect the member’s right to vote or time standing in the District.

ARTICLE VIII

EXPULSIONS
SEC. | All expulsions from this District shall be by secret ballot, and by the majority of the

members present. Trustees shail be in charge of voting in this Article.

The intention of this letter is to advise of what we have on file and that it will be an allowable
discussion point at the above meeting. The executive board will follow up with in the future in
regard to your status within the organization.

Respectfully,
The Executive Board
war

a Bete

* ne = ares

ee er)

Case 2:20-cv-01292-RJC Document 1-2 Filed 08/31/20 Page 33 of 34

VERIFICATION

{ hereby certify that the facts and averments, and documents attached in support thereof,
contained in this Complaint in Civil Action are true and correct to the best of my information,
knowledge, and belief. This Verification is made pursuant to the penalties provided for in 18
Pa.C.S. § 4904 (relating to unsworn falsification to authorities).

Dated: August 4, 2020

 
Case 2:20-cv-01292-RJC Document 1-2 Filed 08/31/20 Page 34 of 34

CERTIFICATE OF COMPLIANCE

 

I hereby certify that this filing complies with provisions of the Public Access Policy of the
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that
require filing confidential information and documents differently than non-confidential

information and documents.

Dated: August 4, 2020

By:

 

Todd M. Pappasergi, EsQylre
Pa.1.D. No. 209389

THE LYNCH LAW GROUP, LLC
Cranberry Professional Park

501 Smith Drive, Suite 3
Cranberry Twp., PA 16066

TEL: (724) 776-8000

FAX: (724) 776-8001 (facsimile)

tpappasergi@lynchlaw-group.com

31
